Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 1 of 26




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

  GUCCI AMERICA, INC.,

                 Plaintiff,

  vs.

  THE INDIVIDUALS, PARTNERSHIPS AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”

              Defendants.
  _____________________________________/

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         Plaintiff, Gucci America, Inc. (“Plaintiff” or “Gucci”) hereby sues Defendants, the

  Individuals, Partnerships, and Unincorporated Associations identified on Schedule “A” hereto

  (collectively “Defendants”). Defendants are promoting, selling, offering for sale, and distributing

  goods bearing counterfeits and confusingly similar imitations of Gucci’s trademarks within this

  district through various Internet based e-commerce stores and fully interactive commercial

  Internet websites operating under the seller identities and domain names set forth on Schedule

  “A” hereto (the “Seller IDs and Subject Domain Names”). In support of its claims, Gucci alleges

  as follows:

                                  JURISDICTION AND VENUE

         1.      This is an action for federal trademark counterfeiting and infringement, false

  designation of origin, common law unfair competition, and common law trademark infringement

  pursuant to 15 U.S.C. §§ 1114, 1116, and 1125(a), and The All Writs Act, 28 U.S.C. § 1651(a),

  and Florida’s common law. Accordingly, this Court has subject matter jurisdiction over this

  action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338.               This Court has
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 2 of 26




  supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Gucci’s state law claims because

  those claims are so related to the federal claims that they form part of the same case or

  controversy.

          2.       Defendants are subject to personal jurisdiction in this district, because they direct

  business activities toward and conduct business with consumers throughout the United States,

  including within the State of Florida and this district through, at least, the Internet based e-

  commerce stores and fully interactive commercial Internet websites accessible in Florida and

  operating under their Seller IDs and Subject Domain Names.

          3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since Defendants are,

  upon information and belief, aliens who are engaged in infringing activities and causing harm

  within this district by advertising, offering to sell, selling, and/or shipping infringing products

  into this district.

                                           THE PLAINTIFF

          4.       Gucci is a corporation organized under the laws of the State of New York with its

  principal place of business in the United States located at 195 Broadway, 14th Floor, New York,

  New York 10007. Gucci operates boutiques throughout the world, including within this district.

  Gucci is, in part, engaged in the business of manufacturing and distributing throughout the

  world, including within this district, a variety of high quality goods under multiple world famous

  common law and federally registered trademarks, including those identified in Paragraph 15

  below. Gucci offers for sale and sells its trademarked goods within the State of Florida, including

  this district, and throughout the United States. Defendants, through the sale and offer to sell

  counterfeit and infringing Gucci branded products, are directly, and unfairly, competing with




                                                     2
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 3 of 26




  Gucci’s economic interests in the State of Florida and causing Gucci harm within this

  jurisdiction.

          5.      Like many other famous trademark owners, Gucci suffers ongoing daily and

  sustained violations of its trademark rights at the hands of counterfeiters and infringers, such as

  Defendants herein, who wrongfully reproduce and counterfeit Gucci’s trademarks for the twin

  purposes of (i) duping and confusing the consuming public and (ii) earning substantial profits

  across their e-commerce stores.

          6.      In order to combat the indivisible harm caused by the combined actions of

  Defendants and others engaging in similar conduct, each year Gucci expends significant

  monetary resources in connection with trademark enforcement efforts, including legal fees,

  investigative fees, and support mechanisms for law enforcement. The exponential growth of

  counterfeiting over the Internet has created an environment that requires companies, such as

  Gucci, to expend significant time and money across a wide spectrum of efforts in order to protect

  both consumers and itself from the ill effects of confusion and the erosion of the goodwill

  connected to Gucci’s brand.

                                       THE DEFENDANTS

          7.      Defendants are individuals and/or business entities of unknown makeup, each of

  whom, upon information and belief, either reside and/or operate in foreign jurisdictions,

  redistribute products from the same or similar sources in those locations, and/or ship their goods

  from the same or similar sources in those locations to shipping and fulfillment centers within the

  United States to redistribute their products from that location. Defendants have the capacity to be

  sued pursuant to Federal Rule of Civil Procedure 17(b). Defendants target their business

  activities toward consumers throughout the United States, including within this district, through




                                                  3
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 4 of 26




  the operation of commercial Internet based e-commerce stores via Internet marketplace websites

  under the Seller IDs or fully interactive commercial Internet websites under the Subject Domain

  Names.

         8.      Defendants use aliases in connection with the operation of their businesses,

  including but not limited to those identified by the same Defendant Number on Schedule “A.”

         9.      Defendants are the past and present controlling forces behind the sale of products

  bearing counterfeits and infringements of Gucci’s trademarks as described herein operating and

  using at least the Seller IDs and Subject Domain Names.

         10.     Defendants directly engage in unfair competition with Gucci by advertising,

  offering for sale, and selling goods bearing counterfeits and infringements of one or more of

  Gucci’s trademarks to consumers within the United States and this district through Internet based

  e-commerce stores or commercial Internet websites using, at least, the Seller IDs and Subject

  Domain Names, as well as additional names, e-commerce stores, seller identification aliases,

  domain names, or websites not yet known to Gucci. Defendants have purposefully directed some

  portion of their illegal activities towards consumers in the State of Florida through the

  advertisement, offer to sell, sale, and/or shipment of counterfeit and infringing Gucci branded

  goods into the State.

         11.     Defendants have registered, established or purchased, and maintained their Seller

  IDs and Subject Domain Names. Upon information and belief, many Defendants have engaged

  in fraudulent conduct with respect to the registration of the Seller IDs and Subject Domain

  Names by providing false and/or misleading information to the Internet based e-commerce

  platforms where they offer to sell and/or sell to their domain registrars during the registration or

  maintenance process related to their respective Seller ID and Subject Domain Name. Upon




                                                   4
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 5 of 26




  information and belief, some Defendants have registered and maintained some of their Seller IDs

  and Subject Domain Names for the sole purpose of engaging in illegal counterfeiting activities.

         12.     Defendants will likely continue to register or acquire new seller identification

  aliases and domain names for the purpose of selling and offering for sale goods bearing

  counterfeit and confusingly similar imitations of one or more of Gucci’s trademarks unless

  preliminarily and permanently enjoined.

         13.     Defendants’ Internet-based businesses amount to nothing more than illegal

  operations established and operated in order to infringe the intellectual property rights of Gucci

  and others.

         14.     Defendants’ business names, i.e., the Seller IDs and Subject Domain Names,

  associated payment accounts, and any other alias seller identification names and domain names

  used in connection with the sale of counterfeit and infringing goods bearing one or more of

  Gucci’s trademarks are essential components of Defendants’ online activities and are one of the

  means by which Defendants further their counterfeiting and infringement scheme and cause

  harm to Gucci. Moreover, Defendants are using Gucci’s famous brand name and trademarks to

  drive Internet consumer traffic to their e-commerce stores or websites operating under the Seller

  IDs and Subject Domain Names, thereby increasing the value of the Seller IDs and Subject

  Domain Names and decreasing the size and value of Gucci’s legitimate marketplace and

  intellectual property rights at Gucci’s expense.




                                                     5
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 6 of 26




                            COMMON FACTUAL ALLEGATIONS

         Plaintiff’s Business and Trademark Rights

         15.    Gucci is the owner of all rights in and to the following trademarks, which are

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (collectively the “Gucci Marks”):


                         Registration     Registration
      Trademark                                                     Class(es) / Good(s)
                          Number             Date

                                                          IC 018 – pocketbooks, wallets, travel
                                                          and duffel bags, attache cases, toilet
                                                          cases sold empty and shoe bags.

                                          September 9,    IC 018 – umbrellas.
        GUCCI              0,876,292
                                             1969
                                                          IC 021 – vacuum bottles, compacts sold
                                                          empty and vanity cases sold empty.

                                                          IC 025 – shoes and boots.
        GUCCI              0,959,338      May 22, 1973 IC014 – watches.

                                                          IC 025 – neckties, scarves, footwear,
                           1,097,555      July 25, 1978
                                                          shirts, sweaters, coats.

                                                       IC 025 – neckties, scarves, belts,
                                          November 21,
                           1,106,722                   footwear, shirts, sweaters, coats, suits,
                                             1978
                                                       and bathing suits.
                                                       IC 018 – wallets, purses, handbags,
                                                       shoulder bags, clutch bags, tote bags,
                                          November 28, card cases, partly and wholly of leather,
                           1,107,311
                                             1978      key cases, passport cases, cosmetic
                                                       cases, attache cases, valises, suitcases,
                                                       duffles.

                                                          IC 018 – wallets, purses, handbags,
                                                          shoulder bags, clutch bags, tote bags,
                           1,122,780      July 24, 1979
                                                          card cases, attache cases, valises,
    (Green Red Green
      Stripe Design)
                                                          suitcases, duffles, and key cases.




                                                6
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 7 of 26




                       Registration    Registration
     Trademark                                                   Class(es) / Good(s)
                        Number            Date


                                                       IC 014 – goods made or coated with
                        1,123,224      July 31, 1979
                                                       precious metal-namely, watches.
    (Green Red Green
      Stripe Design)

                                                    IC 025 – clothing-namely, neckties,
                        1,158,170     June 23, 1981 scarves, belts, footwear, shirts, coats,
                                                    hats, dresses, and bathing suits.


                                                       IC 025 – neckties, scarves, belts,
                                       September 8,    footwear, shirts, sweaters, coats, suits,
        GUCCI           1,168,477
                                          1981         dressing gowns, hats, socks, dresses, and
                                                       bathing suits.




                        1,483,526      April 5, 1988   IC 025 – footwear.
    (Green Red Green
      Stripe Design)



                        1,495,863      July 12, 1988   IC 025 – footwear.
     (Blue Red Blue
      Stripe Design)


                                       January 10,
                        3,039,629                      IC 025 – footwear and belts.
                                          2006

                                                       IC 018 – wallets, purses, handbags, tote
                                       January 10,     bags, business card cases, credit card
                        3,039,630
                                          2006         cases and key cases, partly or wholly of
                                                       leather.

                                                       IC 025 – neckties, scarves, belts,
                        3,072,547     March 28, 2006
                                                       footwear and gloves.




                                             7
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 8 of 26




                    Registration    Registration
     Trademark                                                 Class(es) / Good(s)
                     Number            Date

                                                  IC 018 – wallets, purses, handbags,
                                                  shoulder bags, clutch bags, tote bags,
                                                  business card cases, credit card cases,
                      3,072,549    March 28, 2006 partly and wholly of leather, key cases,
                                                  cosmetic cases sold empty, briefcases,
                                                  attaché cases, valises, suitcases and
                                                  duffles.
                                                    IC 009 – eyeglass frames and
                                                    sunglasses.

                                                    IC 014 – jewelry and watches.

                                                    IC 016 – agendas and notebooks.

                                                    IC 018 – wallets, purses, handbags,
                                     February 5,
                      3,378,755                     shoulder bags, clutch bags, tote bags,
                                        2008
                                                    business card cases, credit card cases,
                                                    partly and wholly of leather, key cases,
                                                    cosmetic cases sold empty, briefcases,
                                                    attaché cases, valises, suitcases and
                                                    duffles.

                                                    IC 025 – scarves, belts, footwear, shirts,
                                                    sweaters, coats, suits.
                                                    IC 006 – metal key rings.

                                                    IC 014 – jewelry, namely, earrings,
                                                    pendants, rings, necklaces and watches;
                      3,470,140     July 22, 2008   key rings of precious metal.

                                                    IC 025 – apparel, namely, neckties,
                                                    scarves, shirts, sweaters, coats, hats,
                                                    dresses, bathing suits, and gloves.




                                          8
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 9 of 26




                       Registration    Registration
     Trademark                                                   Class(es) / Good(s)
                        Number            Date

                                                       IC 014 – jewelry.

                                                      IC 018 – wallets, purses, handbags,
                                                      shoulder bags, clutch bags, tote bags,
                                                      business card cases, credit card cases
                                                      partly and wholly of leather, key cases,
                        4,220,947     October 9, 2012
                                                      cosmetic cases sold empty, briefcases,
                                                      attaché cases, valises, suitcases and
                                                      duffel bags.

                                                       IC 025 – neckties, scarves, belts,
                                                       footwear and gloves.
                                                       IC 014 – jewelry.

                                                       IC 018 – wallets, purses, handbags,
                                                       shoulder bags, clutch bags, tote bags,
                                                       business card cases, credit card cases
                                        October 23,    partly and wholly of leather, key cases,
                        4,229,081
                                           2012        cosmetic cases sold empty, briefcases,
                                                       attache cases, valises, suitcases and
                                                       duffel bags.

                                                       IC 025 – neckties, scarves, belts,
                                                       footwear and gloves.

                                                     IC 025 – shorts, pants, jeans, leggings, t-
                                                     shirts, polo shirts, shirts, sweaters,
                                                     sweatshirts, dresses, skirts, swimwear,
                        4,379,039     August 6, 2013
                                                     one piece garments for infants and
    (Green Red Green                                 toddlers, cloth bibs, scarves, ties, hats,
      Stripe Design)
                                                     gloves, suspenders, belts.

                                                       IC 009 – protective covers and cases for
                                                       mobile electronic devices and
                        4,563,071      July 8, 2014    computers.

                                                       IC 014 – watches.




                                             9
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 10 of 26




                        Registration   Registration
      Trademark                                                   Class(es) / Good(s)
                         Number           Date

                                                       IC 009 – protective covers and cases for
                                                       mobile electronic communication
                                                       devices and computers; computer
        GUCCI            4,563,098     July 8, 2014    application software for all mobile
                                                       devices, namely, software for providing
                                                       information in the field of fashion, the
                                                       arts and lifestyle.
                                                       IC 018 – handbags, shoulder bags,
                                                       clutch bags, tote bags, briefcases,
                                                       business card cases, credit card cases,
                                                       backpacks, key cases, passport cases,
                                                       cosmetic cases sold empty, valises,
        GUCCI            4,563,132     July 8, 2014
                                                       suitcases, luggage, all the foregoing
                                                       being made in whole or in part of
                                                       leather; pet accessories, namely,
                                                       carriers, collars and leashes; pet collar
                                                       accessories, namely, charms.
                                                       IC 014 – jewelry and key rings of
                                                       precious metal.

                                                       IC 009 – eyeglasses and sunglasses and
                                                       cases therefor; protective covers and
                                                       cases for mobile electronic
                                                       communication devices and computers;
                         4,567,112     July 15, 2014   cell phone straps; computer carrying
                                                       cases.
     (Green Red Green
       Stripe Design)
                                                       IC 018 – cosmetic cases sold empty,
                                                       suitcases, luggage, duffle bags, diaper
                                                       bags partly and wholly of leather; pet
                                                       accessories, namely, carriers, collars and
                                                       leashes.




                                            10
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 11 of 26




                          Registration     Registration
       Trademark                                                     Class(es) / Good(s)
                           Number             Date

                                                           IC 009 – protective covers and cases for
                                                           mobile electronic communications
                                                           devices and computers; computer cases
                                                           made of leather.

                                                           IC 014 – watches.

                           4,583,258      August 12, 2014 IC 018 – backpacks, trollies, baby bags,
                                                          computer cases made of leather, garment
                                                          bags, pet accessories, namely, carriers,
                                                          collars and leashes; pet collar
                                                          accessories, namely, charms.

                                                           IC 025 – clothing, namely, shirts and
                                                           jackets.
                                                           IC 018 – handbags and wallets.
                                           November 1,
                           5,073,022
                                              2016
                                                           IC 025 – belts and footwear.
                                                           IC 014 – watches.

                                                           IC 018 – handbags, shoulder bags, tote
                                           September 5,
                           5,279,452                       bag and wallets.
                                              2017
                                                           IC 025 – clothing, namely, scarves,
                                                           neckties and footwear.
                                                           IC 003 – incense sticks.

                                                           IC 004 – candles.

                                                         IC 020 – throw pillows, cushions,
                                                         chairs, armchairs, folding floor screens
         GUCCI             5,535,081      August 7, 2018
                                                         and tables.

                                                           IC 021 – Incense burners, mugs, cups,
                                                           trays for household purposes.

                                                           IC 027 – wallpaper.

   The Gucci Marks are used in connection with the manufacture and distribution of high quality

   luxury goods in the categories identified above. True and correct copies of the Certificates of


                                                 11
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 12 of 26




   Registration for the Gucci Marks are attached hereto as Composite Exhibit “1.”

            16.   The Gucci Marks have been used in interstate commerce to identify and

   distinguish Gucci’s high quality luxury goods for an extended period of time.

            17.   The Gucci Marks have been used by Gucci long prior in time to Defendants’ use

   of copies of those Marks. The Gucci Marks have never been assigned or licensed to any of the

   Defendants in this matter.

            18.   The Gucci Marks are symbols of Gucci’s quality, reputation and goodwill and

   have never been abandoned. Gucci has carefully monitored and policed the use of the Gucci

   Marks.

            19.   The Gucci Marks are well known and famous and have been for many years.

   Gucci expends substantial resources developing, advertising and otherwise promoting the Gucci

   Marks. The Gucci Marks qualify as famous marks as that term is used in 15 U.S.C. §1125(c)(1).

            20.   Further, Gucci extensively uses, advertises, and promotes the Gucci Marks in the

   United States in association with the sale of high quality goods. Gucci has spent millions of

   dollars promoting the Gucci Marks and products bearing the Gucci Marks. In recent years,

   annual sales of products bearing the Gucci Marks have totaled in the hundreds of millions of

   dollars within the United States.

            21.   As a result of Gucci’s efforts, members of the consuming public readily identify

   merchandise bearing or sold under the Gucci Marks as being high quality goods sponsored and

   approved by Gucci.

            22.   Accordingly, the Gucci Marks have achieved secondary meaning as identifiers of

   high quality goods.




                                                  12
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 13 of 26




          23.     Genuine goods bearing the Gucci Marks are widely legitimately advertised and

   promoted by Gucci, its authorized distributors, and unrelated third parties via the Internet.

   Visibility on the Internet, particularly via Internet search engines such as Google, Yahoo!, and

   Bing, has become increasingly important to Gucci’s overall marketing and consumer education

   efforts. Thus, Gucci expends significant monetary resources on Internet marketing and consumer

   education, including search engine optimization (“SEO”) strategies. Those strategies allow Gucci

   and its authorized retailers to fairly and legitimately educate consumers about the value

   associated with the Gucci brand and the goods sold thereunder.          Similarly, Defendants’

   individual seller stores and websites are indexed on search engines and compete directly with

   Gucci for space in search results.

          Defendants’ Infringing Activities

          24.     Defendants are promoting and advertising, distributing, selling, and/or offering

   for sale goods in interstate commerce bearing counterfeit and confusingly similar imitations of

   one or more of the Gucci Marks (the “Counterfeit Goods”) through at least the Internet based e-

   commerce stores or commercial Internet websites operating under the Seller IDs and Subject

   Domain Names. Several Defendants are also using, at least, the listings and associated images

   identified by the Amazon Standard Identification Numbers (“ASIN”) on Schedule “A” annexed

   hereto. Specifically, Defendants are using the Gucci Marks to initially attract online consumers

   and drive them to Defendants’ e-commerce stores and websites operating under the Seller IDs

   and Subject Domain Names. Defendants are using identical copies of one or more of the Gucci

   Marks for different quality goods. Gucci has used the Gucci Marks extensively and continuously

   before Defendants began offering counterfeit and confusingly similar imitations of Gucci’s

   merchandise.




                                                 13
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 14 of 26




          25.     Defendants’ Counterfeit Goods are of a quality substantially different than that of

   Gucci’s genuine goods. Defendants are actively using, promoting and otherwise advertising,

   distributing, selling and/or offering for sale substantial quantities of their Counterfeit Goods with

   the knowledge and intent that such goods will be mistaken for the genuine high quality goods

   offered for sale by Gucci, despite Defendants’ knowledge that they are without authority to use

   the Gucci Marks.      The net effect of Defendants’ actions is likely to cause confusion of

   consumers at the time of initial interest, sale, and in the post-sale setting, who will believe all of

   Defendants’ goods offered for sale in Defendants’ e-commerce stores and websites are genuine

   goods originating from, associated with, and/or approved by Gucci.

          26.     Defendants advertise their e-commerce stores and websites, including their

   Counterfeit Goods offered for sale, to the consuming public via e-commerce stores and/or

   websites on, at least, one Internet marketplace website and/or one commercial Internet website

   operating under, at least, the Seller IDs and Subject Domain Names. In so advertising their stores

   and products, Defendants improperly and unlawfully use one or more of the Gucci Marks

   without Gucci’s permission.

          27.     As part of their overall infringement and counterfeiting scheme, Defendants are,

   upon information and belief, concurrently employing and benefitting from substantially similar,

   advertising and marketing strategies based, in large measure, upon an illegal use of counterfeits

   and infringements of the Gucci Marks. Specifically, Defendants are using counterfeits and

   infringements of Gucci’s famous name and the Gucci Marks in order to make their e-commerce

   stores and websites selling illegal goods appear more relevant and attractive to consumers

   searching for both Gucci and non-Gucci goods and information online. By their actions,

   Defendants are contributing to the creation and maintenance of an illegal marketplace operating




                                                    14
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 15 of 26




   in parallel to the legitimate marketplace for Gucci’s genuine goods. Defendants are causing

   individual, concurrent and indivisible harm to Gucci and the consuming public by (i) depriving

   Gucci and other third parties of their right to fairly compete for space within search engine

   results and reducing the visibility of Gucci’s genuine goods on the World Wide Web, (ii) causing

   an overall degradation of the value of the goodwill associated with the Gucci Marks, and (iii)

   increasing Gucci’s overall cost to market its goods and educate consumers about its brand via the

   Internet.

           28.    Defendants are concurrently conducting and targeting their counterfeiting and

   infringing activities toward consumers and likely causing unified harm within this district and

   elsewhere throughout the United States. As a result, Defendants are defrauding Gucci and the

   consuming public for Defendants’ own benefit.

           29.    At all times relevant hereto, Defendants in this action had full knowledge of

   Gucci’s ownership of the Gucci Marks, including its exclusive right to use and license such

   intellectual property and the goodwill associated therewith.

           30.    Defendants’ use of the Gucci Marks, including the promotion and advertisement,

   reproduction, distribution, sale and offering for sale of their Counterfeit Goods, is without

   Gucci’s consent or authorization.

           31.    Defendants are engaging in the above-described illegal counterfeiting and

   infringing activities knowingly and intentionally or with reckless disregard or willful blindness to

   Gucci’s rights for the purpose of trading on Gucci’s goodwill and reputation. If Defendants’

   intentional counterfeiting and infringing activities are not preliminarily and permanently

   enjoined by this Court, Gucci and the consuming public will continue to be harmed.




                                                   15
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 16 of 26




          32.     Defendants’ above identified infringing activities are likely to cause confusion,

   deception, and mistake in the minds of consumers before, during and after the time of purchase.

   Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

   customers, the public, and the trade into believing there is a connection or association between

   Gucci’s genuine goods and Defendants’ Counterfeit Goods, which there is not.

          33.     Defendants’ payment and financial accounts, including but not limited to those

   specifically set forth on Schedule “A,” are being used by Defendants to accept, receive, and

   deposit profits from Defendants’ trademark counterfeiting and infringing and unfairly

   competitive activities connected to their Seller IDs and Subject Domain Names, and any other

   alias e-commerce stores, seller identification names, domain names, or websites being used

   and/or controlled by them.

          34.     Further, Defendants are likely to transfer or secret their assets to avoid payment of

   any monetary judgment awarded to Gucci.

          35.     Gucci has no adequate remedy at law.

          36.     Gucci is suffering irreparable injury and has suffered substantial damages as a

   result of Defendants’ unauthorized and wrongful use of the Gucci Marks.             If Defendants’

   counterfeiting and infringing, and unfairly competitive activities are not preliminarily and

   permanently enjoined by this Court, Gucci and the consuming public will continue to be harmed.

          37.     The harm and damages sustained by Gucci have been directly and proximately

   caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers to sell, and

   sale of their Counterfeit Goods.




                                                   16
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 17 of 26




              COUNT I - TRADEMARK COUNTERFEITING AND INFRINGEMENT
                PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

          38.       Gucci hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 37 above.

          39.       This is an action for trademark counterfeiting and infringement against

   Defendants based on their use of counterfeit and confusingly similar imitations of the Gucci

   Marks in commerce in connection with the promotion, advertisement, distribution, offering for

   sale and sale of the Counterfeit Goods.

          40.       Defendants are promoting and otherwise advertising, selling, offering for sale,

   and distributing goods bearing and/or using counterfeits and/or infringements of one or more of

   the Gucci Marks. Defendants are continuously infringing and inducing others to infringe the

   Gucci Marks by using one or more of them to advertise, promote, offer to sell, and sell

   counterfeit and infringing Gucci branded goods.

          41.       Defendants’ concurrent counterfeiting and infringing activities are likely to cause

   and actually are causing confusion, mistake, and deception among members of the trade and the

   general consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

          42.       Defendants’ unlawful actions have caused and are continuing to cause

   unquantifiable damages to Gucci and are unjustly enriching Defendants with profits at Gucci’s

   expense.

          43.       Defendants’ above-described illegal actions constitute counterfeiting and

   infringement of the Gucci Marks in violation of Gucci’s rights under § 32 of the Lanham Act, 15

   U.S.C. § 1114.




                                                    17
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 18 of 26




          44.     Gucci has suffered and will continue to suffer irreparable injury and damages due

   to Defendants’ above described activities if Defendants are not preliminarily and permanently

   enjoined. Additionally, Defendants will continue to wrongfully profit from their illegal activities.

                   COUNT II - FALSE DESIGNATION OF ORIGIN
             PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

          45.     Gucci hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 37 above.

          46.     Defendants’ Counterfeit Goods bearing, offered for sale and sold using copies of

   one or more of the Gucci Marks have been widely advertised and offered for sale throughout the

   United States via at least one Internet marketplace website or fully interactive commercial

   Internet website.

          47.     Defendants’ Counterfeit Goods bearing, offered for sale, and sold using copies of

   at least one of the Gucci Marks are virtually identical in appearance to Gucci’s genuine goods.

   However, Defendants’ Counterfeit Goods are different in quality. Accordingly, Defendants’

   activities are likely to cause confusion in the trade and among the general public as to at least the

   origin or sponsorship of their Counterfeit Goods.

          48.     Defendants have used in connection with their advertisement, offer for sale, and

   sale of their Counterfeit Goods, false designations of origin and false descriptions and

   representations, including words or other symbols and trade dress, which tend to falsely describe

   or represent such goods and have caused such goods to enter into commerce with full knowledge

   of the falsity of such designations of origin and such descriptions and representations, all to

   Gucci’s detriment.

          49.     Defendants have authorized infringing uses of one or more of the Gucci Marks in

   Defendants’ advertisement and promotion of their counterfeit and infringing branded goods.



                                                    18
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 19 of 26




   Defendants have misrepresented to members of the consuming public that the Counterfeit Goods

   being advertised and sold by them are genuine, non-infringing goods.

          50.     Additionally, Defendants are using counterfeits and infringements of one or more

   of the Gucci Marks in order to unfairly compete with Gucci and others for space within organic

   search engine and social media results, thereby jointly depriving Gucci of a valuable marketing

   and educational tool which would otherwise be available to Gucci and reducing the visibility of

   Gucci’s genuine goods on the World Wide Web and across social media platforms.

          51.     Defendants’ above-described actions are in violation of Section 43(a) of the

   Lanham Act, 15 U.S.C. §1125(a).

          52.     Gucci has no adequate remedy at law, and has sustained indivisible injury and

   damage caused by Defendants’ concurrent conduct. Absent an entry of an injunction by this

   Court, Defendants will continue to wrongfully reap profits and Gucci will continue to suffer

   irreparable injury to its goodwill and business reputation, as well as monetary damages.

                       COUNT III - COMMON LAW UNFAIR COMPETITION.

          53.     Gucci hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 37 above.

          54.     This is an action against Defendants based on their promotion, advertisement,

   distribution, sale and/or offering for sale of goods using or bearing marks that are virtually

   identical to the Gucci Marks in violation of Florida’s common law of unfair competition.

          55.     Specifically, Defendants are promoting and otherwise advertising, selling,

   offering for sale and distributing goods bearing counterfeits and infringements of one or more of

   the Gucci Marks. Defendants are also using counterfeits and infringements of one or more of the




                                                  19
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 20 of 26




   Gucci Marks to unfairly compete with Gucci and others for (1) space in search engine and social

   media results across an array of search terms and (2) visibility on the World Wide Web.

            56.   Defendants’ infringing activities are likely to cause and actually are causing

   confusion, mistake and deception among members of the trade and the general consuming public

   as to the origin and quality of Defendants’ e-commerce stores and websites as a whole and all

   products sold therein by their use of the Gucci Marks.

            57.   Gucci has no adequate remedy at law and is suffering irreparable injury and

   damages as a result of Defendants’ actions.

                    COUNT IV - COMMON LAW TRADEMARK INFRINGEMENT

            58.   Gucci hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 37 above.

            59.   This is an action for common law trademark infringement against Defendants

   based on their promotion, advertisement, offering for sale, and sale of their Counterfeit Goods

   bearing one or more of the Gucci Marks. Gucci is the owner of all common law rights in and to

   the Gucci Marks.

            60.   Specifically, Defendants are promoting, and otherwise advertising, distributing,

   offering for sale, and selling goods using and bearing infringements of one or more of the Gucci

   Marks.

            61.   Defendants’ infringing activities are likely to cause and actually are causing

   confusion, mistake and deception among members of the trade and the general consuming public

   as to the origin and quality of Defendants’ Counterfeit Goods bearing the Gucci Marks.

            62.   Gucci has no adequate remedy at law and is suffering damages and irreparable

   injury as a result of Defendants’ actions.




                                                  20
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 21 of 26




                                        PRAYER FOR RELIEF

          63.     WHEREFORE, Gucci demands judgment on all Counts of this Complaint and an

   award of equitable relief and monetary relief against Defendants as follows:

                  a.      Entry of temporary, preliminary, and permanent injunctions pursuant to 15

   U.S.C. § 1116 and Federal Rule of Civil Procedure 65 enjoining Defendants, their agents,

   representatives, servants, employees, and all those acting in concert or participation therewith,

   from manufacturing or causing to be manufactured, importing, advertising or promoting,

   distributing, selling or offering to sell their Counterfeit Goods; from infringing, counterfeiting, or

   diluting the Gucci Marks; from using the Gucci Marks, or any mark or design similar thereto, in

   connection with the sale of any unauthorized goods; from using any logo, trade name or

   trademark or design that may be calculated to falsely advertise the services or goods of

   Defendants as being sponsored by, authorized by, endorsed by, or in any way associated with

   Gucci; from falsely representing themselves as being connected with Gucci, through sponsorship

   or association, or engaging in any act that is likely to falsely cause members of the trade and/or

   of the purchasing public to believe any goods or services of Defendants, are in any way endorsed

   by, approved by, and/or associated with Gucci; from using any reproduction, counterfeit,

   infringement, copy, or colorable imitation of the Gucci Marks in connection with the publicity,

   promotion, sale, or advertising of any goods sold by Defendants; from affixing, applying,

   annexing or using in connection with the sale of any goods, a false description or representation,

   including words or other symbols tending to falsely describe or represent Defendants’ goods as

   being those of Gucci, or in any way endorsed by Gucci and from offering such goods in

   commerce; from engaging in search engine optimization strategies using colorable imitations of

   Gucci’s name or trademarks and from otherwise unfairly competing with Gucci.




                                                    21
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 22 of 26




                  b.      Entry of a temporary restraining order, as well as preliminary and

   permanent injunctions pursuant to 28 U.S.C. § 1651(a), The All Writs Act, enjoining Defendants

   and all third parties with actual notice of the injunction from participating in, including providing

   financial services, technical services or other support to, Defendants in connection with the sale

   and distribution of non-genuine goods bearing and/or using counterfeits of the Gucci Marks.

                  c.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority that upon Gucci’s request, the top level domain (TLD) Registry for

   each of the Subject Domain Names or their administrators, including backend registry operators

   or administrators, place the Subject Domain Names on Registry Hold status for the remainder of

   the registration period for any such domain name, thus removing them from the TLD zone files

   which link the Subject Domain Names, and any other domain names being used and/or

   controlled by Defendants to engage in the business of marketing, offering to sell, and/or selling

   goods bearing counterfeits and infringements of the Gucci Marks, to the IP addresses where the

   associated websites are hosted.

                  d.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority canceling for the life of the current registration or, at Gucci’s

   election, transferring the Subject Domain Names and any other domain names used by

   Defendants to engage in their counterfeiting of the Gucci Marks at issue to Gucci’s control so

   they may no longer be used for illegal purposes.

                  e.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority that upon Gucci’s request, the applicable governing Internet

   marketplace website operators and/or administrators for the Seller IDs who are provided with

   notice of an injunction issued by this Court disable and/or cease facilitating access to the Seller




                                                    22
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 23 of 26




   IDs and any other alias seller identification names being used and/or controlled by Defendants to

   engage in the business of marketing, offering to sell, and/or selling goods bearing counterfeits

   and infringements of the Gucci Marks.

                  f.     Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   this Court’s inherent authority that, upon Plaintiff’s request, any Internet marketplace website

   operators, administrators, registrar and/or top level domain (TLD) Registry for the Seller IDs and

   Subject Domain Names who are provided with notice of an injunction issued by this Court

   identify any e-mail address known to be associated with Defendants’ respective Seller ID or

   Subject Domain Name.

                  g.     Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   this Court’s inherent authority that upon Gucci’s request, any Internet marketplace website

   operators and/or administrators who are provided with notice of an injunction issued by this

   Court permanently remove from the multiple platforms, which include, inter alia, a Direct

   platform, Group platform, Seller Product Management platform, Vendor Product Management

   platform, and Brand Registry platform, any and all listings and associated images of goods

   bearing counterfeits and/or infringements of the Gucci Marks via the e-commerce stores

   operating under the Seller IDs, including but not limited to the listings and associated images

   identified by the “parent” and/or “child” Amazon Standard Identification Numbers (“ASIN”) on

   Schedule “A” annexed hereto, and upon Gucci’s request, any other listings and images of goods

   bearing counterfeits and/or infringements of the Gucci Marks associated with any ASIN linked

   to the same sellers or linked to any other alias seller identification names being used and/or

   controlled by Defendants to promote, offer for sale and/or sell goods bearing counterfeits and/or

   infringements of the Gucci Marks.




                                                  23
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 24 of 26




                  h.      Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   this Court’s inherent authority that upon Gucci’s request, Defendants and any Internet

   marketplace website operators and/or administrators who are provided with notice of an

   injunction issued by this Court immediately cease fulfillment of and sequester all goods of each

   Defendant bearing one or more of the Gucci Marks in its inventory, possession, custody, or

   control, and surrender those goods to Gucci.

                  i.      Entry of an Order requiring Defendants to account to and pay Gucci for all

   profits and damages resulting from Defendants’ trademark counterfeiting and infringing and

   unfairly competitive activities and that the award to Gucci be trebled, as provided for under 15

   U.S.C. §1117, or, at Gucci’s election with respect to Count I, that Gucci be awarded statutory

   damages from each Defendant in the amount of two million dollars ($2,000,000.00) per each

   counterfeit trademark used and product sold, as provided by 15 U.S.C. §1117(c)(2) of the

   Lanham Act.

                  j.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Gucci’s

   costs and reasonable attorneys’ fees and investigative fees associated with bringing this action.

                  k.      Entry of an Order that, upon Gucci’s request, Defendants and any

   financial institutions, payment processors, banks, escrow services, money transmitters, or

   marketplace platforms, and their related companies and affiliates, identify and restrain all funds,

   up to and including the total amount of judgment, in all financial accounts and/or sub-accounts

   used in connection with the Seller IDs and Subject Domain Names, or other alias seller

   identification or e-commerce store names, domain names and/or websites used by Defendants

   presently or in the future, as well as any other related accounts of the same customer(s) and any




                                                   24
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 25 of 26




   other accounts which transfer funds into the same financial institution account(s), to be

   surrendered to Gucci in partial satisfaction of the monetary judgment entered herein.

                  l.     Entry of an award of pre-judgment interest on the judgment amount.

                  m.     Entry of an Order for any further relief as the Court may deem just and

   proper.

   DATED: February 24, 2020.            Respectfully submitted,

                                        STEPHEN M. GAFFIGAN, P.A.

                                        By: Stephen M. Gaffigan
                                        Stephen M. Gaffigan (Fla. Bar No. 025844)
                                        Virgilio Gigante (Fla. Bar No. 082635)
                                        T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                        401 East Las Olas Blvd., Suite 130-453
                                        Ft. Lauderdale, Florida 33301
                                        Telephone: (954) 767-4819
                                        Facsimile: (954) 767-4821
                                        E-mail: Stephen@smgpa.net
                                        E-mail: Leo@smgpa.net
                                        E-mail: Raquel@smgpa.net

                                        Attorneys for Plaintiff
                                        GUCCI AMERICA, INC.




                                                  25
Case 0:20-cv-60397-WPD Document 1 Entered on FLSD Docket 02/24/2020 Page 26 of 26




                                       SCHEDULE “A”




    [This page is the subject of Plaintiff’s Motion to File Under Seal. As such, this page has
                        been redacted in accordance with L.R. 5.4(b)(1)]




                                               26
